UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ALWAND VAHAN JEWELRY, LTD.,

Plaintiff, 21 Civ. 1959 (PAE)
nim
ORDER
LUSTOUR, INC. doing business as PIYARO,

Defendant.

 

 

PAUL A. ENGELMAYER, District Judge:

On May 18, 2021, defendant filed a motion to dismiss the complaint under Rule 12 of the
Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff has 21 days after the
service of a motion under Rule 12(b) to amend the complaint once as a matter of course.

Accordingly, it is hereby ORDERED that plaintiff shall file any amended complaint by
June 9, 2021. No further opportunities to amend will ordinarily be granted. If plaintiff does
amend, by June 30, 2021, defendant shall: (1) file an answer; (2) file a new motion to dismiss; or
(3) submit a letter to the Court, copying plaintiff, stating that they rely on the previously filed
motion to dismiss.!

It is further ORDERED that if no amended complaint is filed, plaintiff shall serve any
opposition to the motion to dismiss by June 9, 2021. Defendant’s reply, if any, shall be served
by September June 23, 2021. At the time any reply is served, the moving party shall supply the

Court with a courtesy copy of all motion papers by attaching them as PDF files to a single email

addressed to EngelmayerN YSDChambers(@nysd.uscourts, gov.

 

' If defendant files a new motion to dismiss or rely on their previous motion, plaintiff's
opposition will be due 14 days thereafter, and defendant’s reply, if any, will be due seven days
after that.
The Court will determine later, after receipt of plaintiffs anticipated brief opposing a

motion to dismiss the current or amended complaint, whether to schedule oral argument.

SO ORDERED.

a
Kap h
Ag Ram

 

 

PAUL A. ENGELMAYER
United States District Judge
Dated: May 19, 2021
New York, New York
